Citation Nr: 1637013	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to April 28, 2015, and beginning June 1, 2016, for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in August 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes the August 2015 remand also addressed the Veteran's claim for service connection for a right knee disability.  In a September 2015 rating decision, the RO granted that claim.  The grant of service connection constitutes a full grant of the benefit sought, and as such, the issue is no longer in appellate status.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

By way of background, the Veteran was originally granted service connection for left knee arthritis, status post-arthroscopic surgery, in an August 1991 rating decision, and a 10 percent rating was assigned, effective April 1, 1991.  In a September 2003 rating decision, the RO increased the rating to 30 percent, effective May 30, 2003.  In January 2010, the Veteran claimed entitlement to an increased rating for his left knee disability.

In response to his claim, the Veteran was afforded a VA examination in February 2010.  The examiner noted the Veteran had undergone left knee arthroscopic surgery in 1987.  At the examination, the Veteran reported he had pain in the knee all day, every day.  The examiner stated the knee swelled, buckled, popped, and grinded, but did not lock.  The examiner stated the Veteran's activities of daily living were restricted in that he was unable to sit, stand, or walk for more than an hour.  The examiner noted the left knee flared once every other day for about an hour, but did not cause any additional activity restriction.  The examiner noted the Veteran had a limp, but did not use any assistive device.  The knee had no tenderness, instability, or warmth, but the Veteran did have crepitus.  His extension was limited to 20 degrees with pain, and his flexion was limited 105 degrees with pain.  There was no additional limitation of motion with repeated testing.

On the basis of the February 2010 examination results, the RO continued the Veteran's 30 percent rating in a March 2010 rating decision.

The record shows the Veteran underwent total left knee replacement surgery on April 28, 2015.  In an August 2015 rating decision, the RO granted a temporary 100 percent rating for the Veteran's left knee disability for convalescence from April 28, 2015, through May 2016.  Effective June 1, 2016, the Veteran's previously assigned 30 percent rating was continued.  Accordingly, only the periods prior to April 28, 2015, and beginning June 1, 2016, need be addressed going forward. 

In the August 2015 remand, the Board noted the Veteran's last VA examination was conducted in February 2010, and remanded the case for a more contemporaneous examination.  The examiner was to be specifically instructed to comment on whether the Veteran had chronic residuals relating to his left knee replacement which consisted of severe painful motion or weakness in the affected extremity, or whether the Veteran's residual symptoms consisted of intermediate degrees of residual weakness, pain, or limitation of motion.
 
Pursuant to the remand, the Veteran was afforded an additional VA examination in October 2015.  The examiner noted the Veteran's recent left knee replacement surgery, and his report of stiffness and pain.  The Veteran reported he could walk for about 15 minutes and could stand for about 30 minutes, but could not run or climb ladders safely.  He did not report any flare-ups of his left knee symptoms.  The Veteran's left knee flexion was to 110 degrees and his left knee extension was to zero degrees.  The examiner noted the Veteran had pain, but stated it did not result in functional loss.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing without any additional functional loss or loss of range of motion.  However, the examiner indicated he was unable to assess, without speculating, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  The examiner did note the Veteran's left knee condition caused disturbance of locomotion and interfered with standing.  There was no ankylosis or joint instability, but the Veteran was noted to use a cane on a regular basis.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board first notes the examiner did not address the question posed by the Board in its August 2015 remand of whether the Veteran had chronic residuals relating to his left knee replacement which consisted of severe painful motion or weakness in the affected extremity, or whether the Veteran's residual symptoms consisted of intermediate degrees of residual weakness, pain, or limitation of motion.  While the examiner noted the Veteran's reports of pain, he did not comment on whether the pain was severe.  In addition, although the examiner indicated he was unable to assess, without speculating, whether pain or weakness significantly limited functional ability with repeated use over time, he provided no explanation as to why such an assessment could not be made.

For the foregoing reasons, the Board finds the October 2015 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional examination and opinion is warranted.

The Board also notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  The Board notes that although the October 2015 examiner stated there was no evidence of pain with weight bearing, there is no indication that range of motion testing was conducted with and without weight-bearing.  In addition, there is no indication that passive as well as active range of motion was tested.  As such, on remand, the examiner will be instructed to assess the severity of the Veteran's left knee disability in such a way as to comply with the Court's holding in Correia.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his left knee disability, status post-left knee replacement.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right knee.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must specifically address whether the Veteran has chronic residuals relating to his left knee replacement which consist of severe painful motion or weakness in the affected extremity, or whether his residual symptoms consist of intermediate degrees of residual weakness, pain, or limitation of motion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




